           Case 1:17-cv-02111-KBJ Document 39 Filed 06/26/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SOUTHERN UTAH WILDERNESS
ALLIANCE,                           )
                                    )
                   Plaintiff,       )
                                    )
                   v.               )                  Civil Action No. 17-2111 (KBJ)
                                    )
U.S. DEPARTMENT OF THE INTERIOR, )
 et, al.,                           )
                                    )
                  Defendants.       )
____________________________________)


                                   JOINT STATUS REPORT

         Plaintiff Southern Utah Wilderness Alliance (“SUWA”), and Defendants United States

Department of the Interior (“DOI”) and the Bureau of Land Management (“BLM”), pursuant to

the Court’s Order entered June 4, 2019, hereby submit this Joint Status Report.

         By letter dated May 31, 2019, the Office of the Secretary (“OS”) sent SUWA a letter

representing the results of 1,099 pages reviewed for May 2019. None of the records were found

to be responsive.

         By letter dated June 18, 2019, OS sent SUWA a letter representing the review of 1,306

pages for June, 2019. The letter was sent one day late1 because the FOIA processor was out of

the office on the date due as a result of a physical injury resulting in significant pain. Declaration

of Nicholas Banco (“Banco Decl.”), ¶ 2. This caused him to neglect informing his supervisor of

the deadline for June 17. Id. The June 18th letter also did not include a page count for the case




1
    The due date of June 15, 2019, was a Saturday.
          Case 1:17-cv-02111-KBJ Document 39 Filed 06/26/19 Page 2 of 3



names search, as required by the Court’s Order. Id. at ¶ 4. OS apologizes for these omissions

and is taking steps to ensure this does not happen again.

       As of June 24, 2019, the case name search has resulted in approximately 7,672 pages,

although this number may include duplicate pages. Id. at ¶ 5.

       By June 3, 2019, BLM had reviewed 7,340 pages. Declaration of Keiosha Alexander

(“Alexander Decl.”), Acting FOIA Office for BLM, ¶ 3. None of the pages were found to be

responsive. Id. By letter dated June 3, 2019, BLM sent plaintiff a letter representing a review of

500 pages for May 2019. None of the records were responsive.

       By letter dated June 13, 2019, BLM sent SUWA a letter representing the results of a

review of 544 pages. Id. at ¶ 4. None of the pages were found to be responsive. Id. Due to a

miscommunication within the agency, BLM’s letter did not include the total page counts, as

required by the Court’s June 4, 2019 Order. BLM apologizes for the inadvertent omission and is

taking steps to ensure this does not happen again. BLM has identified 1,430 pages containing

one or more of the mandated search terms. Of these, 66 pages relate to the domain name search

and 1,364 relate to the RS 2477 search. Id. at ¶ 4-5. OS’s report related to the case name search

includes any BLM documents responsive to that search. Id. at ¶ 5.

       Thus, BLM still has 1,430 pages to process with respect to the domain search related to

RS 2477 and the domain search for “hollandhart.com” and “parsonsbehele.com”. As of June 18,

2019, OS has 179 pages related to the RS 2477 search and 68 pages related to the domain search

for “hollandhart.com” and “parsonsbehele.com, representing a total a total of 247 pages to

process with respect to these searches.
         Case 1:17-cv-02111-KBJ Document 39 Filed 06/26/19 Page 3 of 3



       In addition, defendants still have 29,183 pages to review as referenced in paragraph 3 of

the Court’s June 4, 2019 Order, and 4,135 pages as referenced in paragraph 4 of the Court’s

June 4, 2019 Order.

                                             Respectfully submitted,


                                            JESSIE K. LIU,
                                            D.C. BAR # 472845
                                            United States Attorney
                                             for the District of Columbia

                                            DANIEL F. VAN HORN
                                            D.C. BAR # 924092
                                            Chief, Civil Division


                                            /s/ Marina Utgoff Braswell
                                            MARINA UTGOFF BRASWELL
                                            D.C. Bar # 416587
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            555 4th Street, N.W. – Civil Division
                                            Washington, D.C. 20530
                                            (202) 252-2561
                                            Marina.braswell@usdoj.gov

                                             Counsel for Defendant

                                            /s/
                                            Signed with permission by filing attorney
                                            WILLIAM N. LAWTON
                                            DC Bar No. 1046604
                                            Meyer Glitzenstein & Eubanks, LLP
                                            4115 Wisconsin Ave., N.W. Suite 210
                                            Washington, D.C. 20016
                                            (202) 588-5206 (O)
                                            (202) 588-5049 (fax)
                                            kmeyer@meyerglitz.com

                                             Counsel for Plaintiff
